UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1150



CHRISTOPHER BERNARD JONES,

                                            Plaintiff - Appellant,

          versus

DESMINE SARDIN, President of Liberty Funding;
PERRY S. LUTHI, SR.; LUTHI MORTGAGE COMPANY,
INC.; CAROLINA TAX SERVICE, Carolina Tax
Service, Incorporated; LUTHI CONSTRUCTION
COMPANY; LIBERTY FUNDING; GENERAL FUNDING;
PERRY S. LUTHI, JR.; MARTHA PACE; LORI MURPHY;
CAROL A. SIMPSON; IRA HANDY; HANDY MOISTURE &
PEST CONTROL; PETE PETERSON; RICK DOE, of
Luthi Construction; RON PLATT; SONNY NINAN, of
Rhino Realty; MARSHA PLATT; MICHAEL DOE; DEE
DEE DOE; KIM DOE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Bristow Marchant, Magistrate Judge.
(6:06-cv-00049-PMD)


Submitted: August 24, 2006                 Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Bernard Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher   Bernard    Jones    seeks   to   appeal   an   order

entered by a magistrate judge denying his motions for appointment

of counsel and for leave to proceed in forma pauperis.        Pursuant to

28 U.S.C. § 636(c) (2000), a magistrate judge may enter a final

order directly appealable to the court of appeals upon consent of

all parties.   Otherwise, under § 636(b), an appeal of an order

entered by a magistrate judge lies with the district court. Absent

an express adoption, modification, or rejection of the magistrate

judge’s ruling by the district court, the ruling is generally not

reviewable by the court of appeals.        See Reynaga v. Cammisa, 971

F.2d 414, 416-18 (9th Cir. 1992).    In this case, we find nothing in

the record showing that the parties agreed to have Jones’ complaint

decided by the magistrate judge.           Accordingly, we dismiss the

appeal for lack of jurisdiction.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                  - 2 -